Citation Nr: 9912664	
Decision Date: 05/10/99    Archive Date: 05/21/99

DOCKET NO.  96-00 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
status post-operative right knee anterior cruciate ligament 
repair.

2.  Entitlement to service connection for low back 
disability.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel



INTRODUCTION

The veteran had active service from January 1984 to January 
1994.

This matter arises before the Board of Veterans' Appeals 
(Board) from a September 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
granted service connection for status post-operative right 
knee anterior cruciate ligament repair and assigned a 10 
percent evaluation. 

The matter of the veteran's low back disability will be 
addressed in the Remand portion below.  


FINDING OF FACT

The veteran's right knee post-operative anterior cruciate 
ligament repair is manifested by nontender scars and moderate 
laxity.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 20 
percent for status post-operative right knee anterior 
cruciate ligament repair have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71(a), Diagnostic 
Code 5257 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

A review of the record reveals that the RO granted service 
connection for the veteran's status post right anterior 
ligament repair in a rating decision dated in September 1995 
and assigned a 10 percent evaluation effective from January 
1994., Before the RO at that time were the veteran's service 
medical records that showed an anterior cruciate ligament 
tear in December 1993.  Other evidence included a VA 
examination dated in April 1994 that showed mild atrophy of 
the right quadriceps and mild tenderness over the 
tibiofemoral joint line with some limitation of motion and 
mild pain.

A report from VA examination dated in January 1996 reveals 
that in January 1994, the veteran underwent arthroscopic 
exploration of the right knee due to a tear of the anterior 
cruciate ligament.  The veteran stated that post-surgery, he 
has had some improvement, but continues to be sore at times.  
Examination of the right knee revealed it to be cool without 
effusions.  Noted was a 10 centimeter longitudinal, anterior, 
prepatellar scar, which was hyperpigmented and elevated.  
Also, the examiner noted three punctate one centimeter 
hypopigmented depressed scars at the anterior aspect of the 
knee, two inferiorly in the medial and lateral quadrants and 
one superolaterally.  Full range of motion of the right knee 
was noted.  

Also noted was that the Lachman's test revealed moderate 
anterior cruciate ligament laxity with no evidence of 
posterior cruciate ligament laxity.  The medial collateral 
ligament was lax with eight degrees of valgus deformity.  
Further, the knee was reduced to the midline with no lateral 
collateral ligament instability.  Patellar inhibition test 
was negative, leg lengths equal, and the veteran demonstrated 
a normal gait without evidence of favoring one side over 
another.  In pertinent part, the examiner rendered a 
diagnosis of status post-operative right knee (ACL 
reconstruction and medial meniscectomy).  A contemporaneous 
x-ray study disclosed an impression of prior anterior 
cruciate ligament repair with no other significant finding.

By rating action of February 1996, the evaluation assigned 
for the veteran's knee disability was increased to 20 
percent.  

Also of record is a VA examination dated in April 1997 in 
which the examiner reports the veteran's history with respect 
to his status post-operative right knee disability.  On 
examination, the examiner noted that the veteran walked 
without a limp and that the knee showed no signs of swelling, 
locking, giving out, stiffness, or decreased range of motion.  
The veteran complained of occasional pain with overuse.  Also 
noted are surgical scars and a normal and nontender patella.  
Moderate laxity of the anterior cruciate ligament and some 
mild laxity of the posterior cruciate, medial, and lateral 
collateral ligaments were noted.  The veteran was able to 
fully extend his right knee and flex to 145 degrees without 
pain, guarding, or crepitus.  The examiner rendered a 
diagnosis of status post-operative right knee ACL 
reconstruction with ligament laxity.

Additionally, the veteran underwent a VA examination in 
November 1998 in which the examiner noted the veteran's 
medical history with respect to his right knee.  Further, on 
examination, the examiner stated that the veteran walks 
without a limp, thigh circumference measured at 40.5 
centimeters on the right and 43 centimeters on the left.  
Calf circumference on the right measured at 34.5 centimeters 
and on the left at 35.5 centimeters.  On examination of the 
right knee, the examiner reported evidence of nontender 
surgical scars, the patella in a normal position and 
mobility, and also nontender.  Also, the examiner reported 
moderate laxity of the anterior cruciate ligament with mild 
laxity of the medial and lateral collateral ligaments.  The 
knee had full extension and was able to flex to 140 degrees 
without pain, guarding, or crepitus.  The examiner rendered a 
diagnosis of status post-operative right knee (ACL 
reconstruction).  Further, the examiner stated that when the 
veteran is symptomatic, there is a 10 percent decrease in 
excursion, strength, speed, coordination, and endurance.  

Analysis

The issue in this case is whether the veteran is entitled to 
an increased evaluation for his status post-operative right 
knee anterior cruciate ligament repair.  As noted above, the 
veteran's right knee disorder currently is evaluated at 20 
percent disabling.  As an initial matter, the Board finds 
that this veteran has reported increasingly severe symptoms 
of pain and instability, and as such, his claim is plausible.  
Thus, this claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a); see also Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).

The Board notes that disability evaluations are determined, 
as far as practicable, upon the average impairment of earning 
capacity attributable to specific injuries or combination of 
injuries coincident with military service.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1 (1998).  Each disability must be 
viewed in relation to its history with an emphasis placed on 
the limitation of activity imposed by that disability.  
38 C.F.R. § 4.1.  The degrees of disability contemplated in 
the rating process are considered adequate to compensate for 
loss of working time due to exacerbation or illnesses 
relative to the severity of the several grades of disability.  
38 C.F.R. § 4.1.  
Initially, the Board notes that the current rating of 20 
percent assigned to the veteran's right knee disability is 
the appropriate evaluation.  Although the Board has reviewed 
the evidence of record in its entirety prior to making a 
final determination, it finds that the most probative 
evidence includes primarily, VA examinations conducted in 
April 1997 and in November 1998.  Francisco v. Brown, 7 Vet. 
App. 55.

The veteran's status post right anterior cruciate ligament 
repair currently is evaluated under Diagnostic Code 5257 that 
relates to impairment of the knee with recurrent subluxation 
or lateral instability.  Under this code, a 10 percent 
evaluation is warranted for slight impairment, a 20 percent 
rating is merited for moderate impairment, and the maximum of 
30 percent is assigned for severe impairment.  38 C.F.R. 
§ 4.71(a), Diagnostic Code 5257.  As noted in the background 
above, clinical findings from the April 1997 examination 
reveal that the veteran's right knee shows no signs of 
swelling, locking, giving out, or stiffness.  Further noted 
is a normal and nontender right patella, with signs of 
moderate laxity of the anterior cruciate ligament and some 
mild laxity of the posterior cruciate, medial, and lateral 
collateral ligaments.  Additionally, objective findings from 
the most recent examination conducted in November 1998 
include that the veteran walks without a limp, that his 
surgical scars are nontender, and that the patella is in a 
normal position with normal mobility.  Furthermore, the 
examiner noted some moderate laxity of the anterior cruciate 
ligament and mild laxity of the medial and lateral collateral 
ligaments.  

Thus, in view of these objective findings, both from the 1997 
and 1998 VA examinations, the Board notes that symptomatology 
referable to the veteran's right knee disability do not rise 
to the level of impairment correlative to the next higher 
rating of 30 percent.  38 C.F.R. § 4.71, Diagnostic Code 
5257.  Most significantly, the veteran has failed to present 
competent evidence of dislocation or severe instability so as 
to warrant a 30 percent evaluation, the maximum rating under 
Diagnostic Code 5257.  Id.  Therefore, the current 20 percent 
rating is most appropriate in that it more nearly 
approximates the veteran's current right knee impairment.  
Id.

Moreover, with respect to other codes potentially applicable 
to the knee, the Board notes here that ankylosis is not 
contended or shown; thus, Diagnostic Code 5256 is not for 
application in this case.  38 C.F.R. § 4.71, Diagnostic Code 
5256 (1998).  Similarly, with respect to those diagnostic 
codes pertinent to limitation of motion, under Diagnostic 
Codes 5260 and 5261, the evidence of record as noted during 
the April 1997 VA examination supports that the veteran is 
able to fully extend his right knee and able to flex to 145 
degrees without pain, guarding, or crepitus.  
38 C.F.R. § 4.71, Diagnostic Codes 5260, 5261 (1998).  The 
Board notes here that normal range of motion for the knee is 
from zero to 140 degrees as provided in the VA Schedule of 
Disability Ratings for musculoskeletal disabilities.  
38 C.F.R. § 4.71-3, Plate II (1998).  Thus, with regard to 
these findings, the objective data related to the veteran's 
right knee impairment do not support a compensable rating 
under either of these diagnostic codes; thus, neither code 
relative to limitation of motion is beneficial to the veteran 
in this case.  Id.  

Furthermore, with respect to Diagnostic Code 5262, even 
though the evidence shows that the veteran uses a hinged knee 
brace, there is no competent evidence of nonunion, malunion, 
or loose motion of the tibia or fibula.  Thus, Diagnostic 
Code 5262 also does not apply to this veteran's right knee 
disability.  38 C.F.R. § 4.71, Diagnostic Code 5262 (1998).

In light of the above, the Board emphasizes that the 
assignment of a rating is a factual determination, and based 
on the facts as presented earlier herein, the veteran's right 
knee disability does not warrant the next higher evaluation 
of 30 percent under Diagnostic Code 5257.  See Zink v. Brown, 
10 Vet. App. 258, 259 (1997) (per curiam affirmed).  
Furthermore, the Board acknowledges that in cases of 
functional loss and impairment, under 38 C.F.R. §§ 4.10, 4.40 
(1998), evaluations must contemplate the lack of usefulness 
of the specific limb or joint in question.  Id.  In this 
vein, the Board has reviewed the entire clinical evidence of 
record and concludes that the veteran's symptomatology 
referable to his right knee disability does not indicate a 
degree of impairment beyond that which is considered within 
the 20 percent evaluation under Diagnostic Code 5257.  
38 C.F.R. § 4.71, Diagnostic Code 5257.  Specifically, the 
evidence substantiates that there is no tenderness around the 
site of the scars, and although the veteran complains of 
discomfort and instability, generally, the knee appears 
stable with normal gait, equal leg lengths, and positive 
progress overall.  

The Board acknowledges that functional loss due to the 
affected joints is not subsumed into the diagnostic codes 
under which a veteran may be rated.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  In this case, the Board has considered 
any weakness of pain and limitation of motion of the right 
extremity, and as such, has determined that, while the 
veteran complains of occasional pain, the record does not 
suggest that the pain results in such degrees of 
fatigability, incoordination, lack of strength or endurance 
so as to warrant consideration over and above the current 20 
percent rating under Diagnostic Code 5257.  See  38 C.F.R. 
§ 4.45 (1998).  Essentially, as noted during the November 
1998 examination, symptomatology referable to the veteran's 
right knee demonstrates a fairly normal progress of the post-
operative anterior cruciate ligament repair.  Specifically, 
the examiner noted that when symptomatic, the veteran's 
speed, excursion, coordination, endurance, and strength are 
decreased by 10 percent.  In this light, a decreased ability 
of this nature does not warrant consideration beyond the 
current 20 percent assignment.

Thus, in view of the aforementioned, and in determining 
functional impairment, the Board has carefully considered the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45.  In this 
case, Diagnostic Code 5257 adequately addresses the criteria 
of pain, limitation of motion or weakness in the affected 
extremity in rating the residuals of a right knee anterior 
cruciate ligament repair.  As stated earlier, while there is 
objective evidence of pain, the record does not suggest that 
the pain results in functional impairment beyond what is 
contemplated by the 20 percent rating under Diagnostic Code 
5257.  38 C.F.R. § 4.71(a), Diagnostic Code 5257.  The Board 
does give credence to the veteran's assertions that he 
experiences pain and instability in the right knee; however, 
there is no data of record to substantiate severity such that 
it results in impairment that rises to the level of an 
evaluation in excess of 20 percent.  Moreover, factors such 
as weakness, fatigability, or incoordination are not 
indicated on the record to an extent that would support the 
assignment of a rating higher than 20 percent, as stated 
herein.  Id.  

The Board has considered the veteran's record in its entirety 
and all potential applicable law and regulations pertinent to 
this veteran's allegations and raised issues.  Schafrath v. 
Derwinski, 1 Vet. App. 589.  In light of the discussion 
above, and pursuant to VA law that requires that all doubt as 
to any matter be resolved in favor of the veteran, the Board 
concludes that an evaluation in excess of 20 percent is not 
warranted in this veteran's case.  


ORDER

Entitlement to an evaluation in excess of 20 percent for the 
veteran's status post right anterior cruciate ligament repair 
is denied.


REMAND

The veteran filed his initial claim for compensation benefits 
for his back disability in March 1994.  In the VA rating 
decision dated in September 1995, the RO denied service 
connection for the veteran's lumbosacral strain.  The veteran 
filed a timely notice of disagreement dated in October 1995 
in which, in pertinent part, he indicated his contentions 
with the RO's rating with respect to the low back disorder 
"adjunct to the service connected right knee condition."  
Thereafter, a statement of the case (SOC) was issued in 
October 1995 in which the only issue noted was the 
entitlement to an increased evaluation for the veteran's 
right knee disability.  In the SOC, the RO referenced the 
veteran's low back disability secondary to the service-
connected right knee disability as a matter that had not 
previously been adjudicated, and therefore, was not 
appealable at that time.  Furthermore, in the veteran's VA 
Form 9, he refers again to his low back problems relating 
such problems to the right knee disability.

By rating action of February 1996, the RO denied service 
connection for a low back condition as secondary to the 
veteran's right knee disability.  While it is clear that the 
veteran disagrees with this determination, in light of his 
addressing this issue in the notice of disagreement and the 
substantive appeal, he has not been given a statement of the 
case with regard to this issue.  The Board has jurisdiction 
of the appeal pertaining to this issue, although remand is 
required in order for the veteran to be provided a statement 
of the case. See Archbold v. Brown, 9 Vet. App. 124 (1996)  
In addition, the Court has also held that where a notice of 
disagreement and substantive appeal are timely filed, the 
appeal may be perfected despite the fact that the statement 
of the case is issued subsequent to the receipt of the 
substantive appeal. 

In light of the above, the Board regrets any relay caused by 
its decision to remand the matter of the veteran's low back 
disability to the RO for the following directives:

1.  The veteran should be afforded a 
current VA orthopedic examination to 
explore the status of any current low 
back disability. The claims folder should 
be made available to the examiner for 
review before and during the examination.  
Specifically, the examiner should comment 
on the etiological relationship, if any, 
between the veteran's post-service low 
back problems and his period of service.  
The examiner must offer a rationale for 
any opinions rendered and conclusions 
reached upon examination of the veteran.  
All appropriate clinical testing and 
laboratory studies should be conducted in 
conjunction with this examination.

2.  The RO should then review the 
veteran's claim.  All pertinent law and 
regulations should be considered.  If the 
veteran's claim remains denied, he and 
his representative should be provided 
with a supplemental statement of the 
case, which should include, but not be 
limited to, any additional pertinent law 
and regulations pertinent to the claim 
for service connection on a direct and 
secondary basis, and a complete 
discussion of the action taken on the 
veteran's claim.  Applicable response 
time should be allowed.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


 

